IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                FILED
                                                              October 25, 2007
                                No. 06-31118
                             Conference Calendar           Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA
                                    Plaintiff-Appellee

v.

BERNIE CHRISTOPHER RAMIREZ

                                          Defendant-Appellant


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                         USDC No. 2:05-CR-20136-2


Before JOLLY, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      Bernie Christopher Ramirez appeals his 100-month sentence following
a guilty plea to distribution of cocaine base. Ramirez argues that his
sentence, which is within the applicable sentencing guideline range, is
inherently unreasonable under Booker v. United States, 543 U.S. 220 (2005),
due to the disparate sentences imposed under the United States Sentencing
Guidelines for offenses involving cocaine base and powder cocaine. Ramirez
concedes that his argument is foreclosed by this court’s precedent. See


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-31118

United States v. Leatch, 482 F.3d 790, 791-92 (5th Cir. 2007), petition for cert.
filed (June 21, 2007) (No. 06-12046); United States v. Alonzo, 435 F.3d 551,
554-55 (5th Cir. 2006). Although Ramirez does not otherwise challenge the
advisory Guidelines applicable to his sentence, he argues that his sentence is
not entitled to a presumption of reasonableness. This issue is also foreclosed
as the Supreme Court has affirmed that a sentence within a properly
calculated Guideline range is presumptively reasonable. United States v.
Rita, 127 S. Ct. 2456, 2462-68 (2007).
      AFFIRMED.




                                         2